DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claims 1, 2, & 5-8 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan J. Pringle (Registration No. 67,673) on Thursday, March 11, 2022.

The application has been amended as follows: 
In claim 1, Last line, following the word “base” and preceding the period punctuation mark please insert the following --, wherein the mounting surface of the base and the power transfer component each have a centrally positioned electrical contact for providing electrical connection between the base and a first terminal of the power transfer component, and a plurality of surrounding contacts arranged radially about the central contact for providing electrical connection between the base and a second terminal of the power transfer component, and wherein the mounting surface of the base and the power transfer component each have four surrounding contacts arranged radially about the central contact at substantially equal angular intervals--.
claim 2, line 2, following the word “mounting” please remove the following words “of the relevant contact”.  
Please Cancel claim 3.  
Please Cancel claim 4.
In claim 5, line 1, following the word “claim”, remove the number “4” and replace it with the number –1--.  
In claim 8, line 1, following the word “for”, and preceding the word “mobile” remove the letter “a” and insert the word –the--.  
In claim 8, line 1, following the word “including”, and preceding the word “power” remove the letter “a” and insert the word –the--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 2, & 5-8, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially “wherein the mounting surface of the base and the power transfer 5component each have four surrounding contacts arranged radially about the central contact at substantially equal angular intervals” in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
3/11/2022